961 A.2d 424 (2008)
289 Conn. 958
Emisael VASQUEZ
v.
COMMISSIONER OF CORRECTION.
Supreme Court of Connecticut.
Decided December 11, 2008.
Jodi Zils Gagne, special public defender, in support of the petition.
John A. East III, senior assistant state's attorney, in opposition.
The petitioner Emisael Vasquez' petition for certification for appeal from the Appellate Court, 111 Conn.App. 282, 959 A.2d 10 (2008), is denied.
VERTEFEUILLE, J., did not participate in the consideration of or decision on this petition.